Citation Nr: 1541323	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  07-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the periods from October 22, 2002 to March 20, 2005 and from April 2, 2005 to April 15, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1979 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in March 2010, at which time, the Board, in pertinent part, granted an increased evaluation of 100 percent for the Veteran's service-connected schizophrenia for the periods from March 21, 2005 to April 1, 2005 and from April 16, 2007, forward.  For the periods from October 22, 2002 until March 20, 2005, and from April 2, 2005, until April 15, 2007, the Board denied an evaluation in excess of 50 percent for the service connected schizophrenia.  The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his schizophrenia.  See Rice v. Shinseki, 22 Vet. App 447 (2009).  However, because the Board granted a total rating for the schizophrenia from March 21, 2005 to April 1, 2005 and since April 16, 2007, and considering the Veteran's assertions that he was unemployable solely as a result of his psychiatric disability, the Board found that the issue of entitlement to a TDIU during those periods was essentially rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); Green v West, 11 Vet. App. 472, 476 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  Accordingly, only the issue of entitlement to a TDIU for the periods from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007 remained for consideration, as reflected on the title page.

The claim returned to the Board in March 2014, at which time it was again remanded for further development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

The manifestations of the Veteran's schizophrenia have been sufficiently incapacitating as to result in unemployability for the periods from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007.


CONCLUSION OF LAW

For the periods from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 


In this decision, the Board is granting entitlement to a TDIU for the periods from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007.  This award represents a complete grant of the benefits sought on appeal as concerning this claim.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2015).

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  VA regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a)).  


For the relevant periods on appeal, so for the periods from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007, the Veteran was in receipt of a 50 percent evaluation for schizophrenia, a 10 percent evaluation for neurodermatitis of the forearms and lateral upper arms, a 10 percent evaluation for tinnitus, and a noncompensable (0 percent) evaluation for bilateral third degree pes planus.  Combining these evaluations yields an evaluation of 60 percent.  38 C.F.R. § 4.25 (2015).  Therefore, the Veteran's does not meet the schedular percentage requirements.  See 38 C.F.R. § 4.16(a).

Although the Veteran fails to meet the minimum schedular percentage requirements for a TDIU for the periods at issue, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In this regard, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

Despite this, the Board finds that the prohibition against granting an extraschedular TDIU in the first instance adduced in Bowling and Floyd has been implicitly overruled through the issuance of the Court's decisions in Thun v. Peake, 22 Vet. App. 111 (2008), and Anderson v. Shinseki, 22 Vet. App. 423 (2009), as well as the Federal Circuit's affirmance in Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.

Moreover, in a recent non-precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet.App. 233, 239-240 (2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 238 (emphasis added).  Finally, the Wages majority also observed the current absurdity inherent in the § 4.16(b) process, noting that "[a]lthough it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process."  Id. at 237, fn. 4 (emphasis added).

Therefore, in consideration of the foregoing, the Board will not cause any further delay or make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").


The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In evaluating the evidence of record, the Board has considered the Veteran's educational and employment background.  A January 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) reflects that he has a high school education.  The Veteran also stated that the only vocational training he completed was in appliance repair at Atlanta Tech School in 1991.  See January 2010 VA Form 21-8940.

The Veteran's occupational experience is as a cook.  Specifically, he reported that he last worked for approximately 20 years in foodservice at a hotel.  See also December 2009 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  There is no evidence of experience in any other field.  

The Veteran maintains that the severity of his service-connected schizophrenia caused him to leave this employment in 2002, and has precluded him from obtaining employment since that time.  See December 2004 VA Examination Report (reflecting that the Veteran "had to stop working due to the stress (the daydreaming and nervousness) in 2002").  And, based on a careful review of the evidence of record, the Board finds that the evidence reflects that the Veteran's service-connected schizophrenia precluded employment during the periods from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007.


Specifically, during the initial period under consideration, from October 22, 2002 to March 20, 2005, the Veteran was afforded a VA psychiatric examination during which the psychiatric examiner expressly found that the Veteran was "unable to establish and maintain effective work and social relationships because of mental illness."  See December 2004 VA Examination Report.  Moreover, the Veteran was "[u]nable to function at work" and had a "limited ability to make or sustain friendships."  Id.

Further psychiatric treatment records dated during the period from April 2, 2005 to April 15, 2007 reflect that the Veteran suffered persistent paranoia, confusion and memory loss, and auditory and visual hallucinations.  See, e.g., November 2005 VA Emergency Room Nursing Assessment (reflecting that the Veteran reported "seeing things and feeling disconnected from the world"); November 2005 VA Mental Health Progress Note (reflecting that the Veteran was paranoid that cars were following him and that people were breaking into his apartment to take things and plant drugs; and reflecting that he was considering buying a gun for "protection"); April 2006 VA Mental Health Nursing Progress Note (reporting that he "feels confused" and "can't even remember to dial a phone number" and that "his brain is not handling what is happening all around"; stating that he feels that "people are trying to hurt him" and that he "will protect himself by whatever means necessary"); April 2006 VA Mental Health Nursing Progress Note (reporting the Veteran's paranoia, including discomfort around people and "thinking his bank is not depositing all his money").

Although there is also evidence reflecting phases of improved symptoms during the appellate periods, the Board notes that there is no evidence reflecting that the Veteran was employed at any point from October 22, 2002 to March 20, 2005, or from April 2, 2005 to April 15, 2007.  Moreover, given the findings on VA examination concerning his unemployability, and considering his persistent paranoid delusions detailed in the treatment records dated during the appellate period, the Board finds that the balance of the evidence shows that his psychiatric disability alone precluded any type of gainful employment, especially when taking into account his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected schizophrenia, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period, so from October 22, 2002 to March 20, 2005, and from April 2, 2005 to April 15, 2007.  See 38 C.F.R. § 4.16.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to TDIU from October 22, 2002 to March 20, 2005 is granted, subject to the applicable regulatory provisions governing payment of monetary awards.

Entitlement to TDIU from April 2, 2005 to April 15, 2007 is granted, subject to the applicable regulatory provisions governing payment of monetary awards.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


